IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 02-40808
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

DWIGHT DEON JONES,

                                         Defendant-Appellant.

                        --------------------
           Appeal from the United States District Court
                 for the Eastern District of Texas
                      USDC No. 1:01-CR-108-ALL
                        --------------------
                          February 19, 2003
Before WIENER, EMILIO M. GARZA, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dwight Deon Jones appeals the sentence imposed following his

conviction for possession with the intent to distribute of

cocaine in violation of 21 U.S.C. § 841(a)(1).   The career

offender provision of the sentencing guidelines was not

improperly applied because Jones’s December 8, 1989, and July 14,

1990, offenses were separated by his arrest on December 19, 1989.

Because these two controlled substance offenses were separated by

an arrest, they qualify as distinct prior offenses and so satisfy

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 02-40808
                               -2-

the requirements for application of U.S.S.G. § 4B1.1.    United

States v. Brewster, 137 F.3d 853, 859 (5th Cir. 1998).

     AFFIRMED.